Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 333-152911 Aug. 29, 2008 TRACKING OUR PROGRESS Issue No. 1 We’re off and running! I’m sure you’re excited, curious and maybe even a little nervous about what’s happening with our plans to integrate Ashland and Hercules. This is the first in a series of updates we’ll publish to keep you informed as fully and quickly as we can. The purpose of the updates is to build awareness of the challenges and opportunities we face, to create the desire to make any changes we need to make, and to provide the knowledge to successfully complete our plans. On Aug. 12, I announced the structure for our Integration Team and named several team members. In this update, you’ll learn about the remaining team members and their current work. Our top priority remains to keep the businesses running and to continue to grow our volumes and profits. We have to do this as we manage the integration process and as more of you are asked to take on roles in direct support of this work. Please remember, however, that whether you are asked to join in integration efforts or to focus on keeping the businesses moving, both roles are equally essential to our success. We'll continue to update information as it becomes available.Please use the mailbox (click on it at right) to submit questions. Although we cannot promise to respond individually to each question submitted, we will publish answers to some of the more commonly asked questions in future issues of this update. Keep in mind that the answers to some questions may not be known for some time. Others may be confidential due to regulatory or competitive reasons. We will, however, use your questions to help define future communications. Thanks for your support, Ted Harris Ted Harris Integration Team leader President, Ashland Distribution Have questions? Click here for the Hercules Questions mailbox Integration Team set; first phase of process starts Last week, the remaining team members for the Global Integration and Program Management teams were identified. Team members have been asked to prepare an overview of their respective functional areas, including: · Number of employees · Organization chart(s) · Budget · Scope of activities · Key processes Ashland and Hercules team members from each company’s functional areas are beginning to meet to share their overviews. The idea is to familiarize all team members with the work performed by various functional areas. The immediate next step is to recommend a list of potential integration synergies.
